Citation Nr: 0806961	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-41 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of payment of pension 
benefits in the amount of $3,279.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision rendered by on appeal 
from decisions by the Committee (Committee) on Waivers and 
Compromises at the Department of Veterans Affairs Regional 
Office and Insurance Center (VAROIC) in Philadelphia, 
Pennsylvania, which denied a waiver of recovery of 
overpayment of pension benefits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran was scheduled for a Travel Board hearing in 
August 2005.  In a written statement received prior to the 
hearing date, the veteran withdrew his request for a hearing.


REMAND

The purpose of this remand is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  

In a May 2004 letter to the veteran, the VAROIC in 
Philadelphia, Pennsylvania informed the veteran that his 
pension had been changed due to his most recent Eligibility 
Verification Report (EVR), VA Form 21-0156, and Medical 
Expense Report, VA Form 21-8416, dated February 2, 2004.  The 
EVR was said to reflect an increase in annual Interest income 
and income from Tobacco Rent.  The veteran's pension was 
adjusted accordingly as a result of the increased income and 
medical expenses reported for the year 2003, creating an over 
payment of $3,279.00.  The veteran requested a waiver of the 
recovery of the debt of $3,279.00, which was denied by the 
Committee.  The veteran appealed the overpayment 
determination.  

In reviewing the claims file, the Board is unable to find any 
copies of the February 2004 EVR VA Form 21-0156 or the 
Medical Expense Report, VA Form 21-8416.  The statement of 
the case (SOC) also mentions a 2003 EVR submitted by the 
veteran which is not in the claims file.  This is of 
particular importance because evidence pertains to the 
creation of the debt.  The issue of the validity of a debt is 
a threshold determination that must be made prior to a 
decision on a request for waiver of the indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Therefore it 
is imperative that this information be associated with the 
claims file and provided to the Board prior to adjudication, 
so that the record may be complete.  

Additionally, in order to properly address the question of 
entitlement to waiver of recovery of an overpayment of 
pension benefits, VA must have accurate and current financial 
information.  Such information is crucial when weighing the 
equities of any claim for waiver of indebtedness.  The Board 
notes that in this case the most recent financial status 
report (FSR) filed by the veteran was in May 2004.  As the 
last FSR was filed almost four years ago, further development 
is required.

Accordingly, the case is REMANDED for the following action:

1.  All correspondence referred to in the 
Philadelphia VAROIC's May 3, 2004 letter 
to the veteran and in the Committee's July 
20, 2004 decision, namely the 2004 EVR VA 
Form 21-0156 and the Medical Expense 
Report, VA Form 21-8416, as well as the 
2003 EVR mentioned in the SOC, should be 
obtained and placed in the claims file.  
If any such documents cannot be located, 
this must be noted in the record.

2.  The RO should obtain an updated FSR 
(VA Form 5655) from the veteran and 
associate it with the claims folder.  

3.  Thereafter, the RO should readjudicate 
the decision to deny waiver of recovery of 
the overpayment, taking into consideration 
any additional financial data from the 
veteran.  If the claim remains denied, a 
Supplemental Statement of the Case must be 
issued, and the veteran offered an 
opportunity to respond 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


